DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to application filed 07/15/2019.	

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PAT # 8,811,962 B1) in view of Segal (Pub.No.: 2019/0020853 A1).





interacting, by a conferencing device, with the user device of a user (reads on Fig. 4 and Fig. 5 and their corresponding text wherein an interaction is performed with the user device in order to setup the conference); 

receiving, by the conferencing device from the user device, information associated with one or more conference calls scheduled within a predetermined time period, the one or more conference calls including a first conference call (reads on Fig. 6 and corresponding text, where the claimed information reads on date , time organizer ….etc. ); and 

establishing, by the conferencing device, a first communication link with a conference platform using information associated with the first conference call, wherein establishing the first communication link initiates the first conference call (this reads on Fig. 6 and  click to call to establish the conference).

Smith features already discussed in the rejection of independent claims 1 and 10. Although Smith teaches establishing the conference link with a conference platform (see col. 7, lines 57-61), however Smith does not disclose that the platform is “running on a remote conference server”. 
In the same endeavor, Segal teaches in system and method of remote interactive video conferencing providing (see [0125]). In other words, the video conferencing platform can be 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the feature of having remote conferencing platform, as taught by Segal into the teachings of Smith, to provide simple, powerful interactive conferencing without the limiting the conferencing platform to be place locally in order to perform the functionality.       

Regarding claims 2 and 11, the combination of Smith in view of Segal teaches comprising:
parsing, by the conferencing device, the information associated with the first conference call (see Smith, Fig. 6, col. 6 line 57 through col. 7 line 42); and
identifying, by the conferencing device, one or more of a telephone number, an internet calling link, an access code, a date, and a time based on parsing see (See Smith, Fig. 6, col. 6 line 57 through col. 7 line 42).

Regarding claims 9 and 18, the combination of Smith in view of Segal teaches further comprising:
prior to establishing the first communication link with the conference platform:
receiving, by the conferencing device from the user device, geographic coordinates comprising one or more of a latitude, a longitude, and an elevation position of the user device (this reads on particular location of the device , see discussion in [0046] of Segal);

determining, by the conferencing device, that the user device is present at a same location as the conferencing device (see Segal [0106]).

Claims 3-4, 12, 15 and 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PAT # 8,811,962 B1) in view of Segal (Pub.No.: 2019/0020853 A1) and further in view of Zuber (Pub.No.: 2012/0011216 A1).

claims 3 and 12 recite “converting, by the conferencing device, a document containing the information associated with the first conference call into machine-encoded text; identifying, by the conferencing device, one or more of a telephone number, an internet calling link, an access code, a date, and a time among the machine-encoded text; and establishing, by the conferencing device, the first communication link with the conference platform using the one or more of the telephone number, the internet calling link, the access code, the date, and the time”.
Neither Smith nor Segal alone or in combination specifically teach the limitations of claims 3 and 12. 
However Zuber teaches in a conferencing environment [0044], when a member scan the original hard copy document using a scanner, converting the document into an image file in the process, and using an OCR to associate metadata and text with the image file [0056], see rejection below:


converting, by the conferencing device, a document containing the information associated with the first conference call into machine-encoded text (see Zuber [0056]); 
identifying, by the conferencing device, one or more of a telephone number, an internet calling link (this reads on Fig. 6 and click to call to establish the conference, see Smith), an access code, a date, and a time among the machine-encoded text; and 
establishing, by the conferencing device, the first communication link with the conference platform using the one or more of the telephone number, the internet calling link, the access code, the date, and the time (this reads on Fig. 6 and  click to call to establish the conference, see Smith). 

	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the feature of converting the document into an image file in the process, and using an OCR to associate metadata and text with the image file, into the combination of Smith and Segal in order to allow participants of conference to view, share documents in effect, secure and higher accuracy manner. 

Claims 4 and 15 recite “wherein interacting with the user device includes: scanning, by the conferencing device, a barcode storing the information associated with the one or more conference calls within the predetermined time period”. 
Neither Smith nor Segal alone or in combination specifically teach the limitations of claims 4 and 15. 
However Zuber teaches in a conferencing environment [0044], a member who has the hard copy version of a document containing barcode in hand can scan the barcode using an 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the feature of scanning a barcode of a document, as taught by Zuber, into the teachings of Smith in view of Segal, in order to provide speed and convenient when retrieving information.  

Claim 19 recites “the user device comprising: a processor; a memory storing a first application configured to communicate with the conferencing device; and a non-transitory computer readable medium coupled to the processor, the non-transitory computer readable medium comprising code that when executed by the processor of the user device, causes the processor of the user device to:
scan, using the first application, the memory for one or more entries associated with the one or more conference calls, wherein each entry stores the information associated with a corresponding conference call ;
identify the one or more entries associated with the one or more conference calls; and
transmit to the conferencing device, the information associated with the one or more conference calls scheduled within the predetermined time period”.

Neither Smith nor Segal alone or in combination specifically teach the limitations of claim 19. 
However Zuber teaches in a conferencing environment [0044] scan the barcode using an electronic code reader. Scanning the hard copy barcode will give the member access to the 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the feature of scanning a barcode of a document, as taught by Zuber, into the teachings of Smith in view of Segal, in order to provide speed and convenient when retrieving information.  Note that the claimed features of “identify the one or more entries associated with the one or more conference calls” (can read on the conference link on Fig. 6 and click to call to establish the conference, see Smith). Also, the claimed “transmit to the conferencing device, the information associated with the one or more conference calls scheduled within the predetermined time period” (can read on sending the  conference link on Fig. 6 to establish the conference, see Smith and col. 7, lines 57-61) .

Regarding claim 20, the combination of Smith, Segal and Zuber teaches wherein the memory of the user device stores a calendar application, wherein the one or more entries associated with the one or more conference calls are stored on the calendar application (this reads on storing calendar entry for accessing a conference call as discussed in Segal [0040]).

Claims 5-6 and 13-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PAT # 8,811,962 B1) in view of Segal (Pub.No.: 2019/0020853 A1) and further in view of Faulkner (Pub.No.: 2018/0337968 A1).

Claims 5 and 13 recite “comprising, prior to establishing the first communication link with the conference platform: determining, by the conferencing device, that the information received from the user device includes the information associated with the first conference call and information associated with a second conference call scheduled at a same time as the first conference call; displaying, by the conferencing device, a first option for selecting the first conference call and a second option for selecting the second conference call; and receiving, by the conferencing device, an input selecting the first option”.

Neither Smith nor Segal alone or in combination specifically teach the limitations of claims 5 and 13. 

However, Faulkner teaches in [0072] display region 504 for the chat conversations of the multiple conference sessions includes a display area 514 for tabbed chat conversations associated with the first and second conference sessions. The display area 514 includes a first tab 516 for a first chat conversation associated with the first conference session and a second 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the feature of determining information and displaying option for selecting first and second conference chat that are occurring at the same time, as discussed by Faulkner, into the combination of Smith and Segal in order to allow the conferee/participant more flexibility for choosing or switching from one conference to another. 

Claims 6 and 14 recite “ wherein the one or more conference calls includes the first conference call scheduled at a first scheduled time, and a second conference call scheduled at a second scheduled time later than the first scheduled time, wherein the predetermined time period includes the first scheduled time and the second scheduled time, the method further comprising: establishing, by the conferencing device, the first communication link with the conference platform using the information associated with the first conference call when a first current time is equal to the first scheduled time; and
establishing, by the conferencing device, a second communication link with the conference platform using information associated with the second conference call when a second current time is equal to the second scheduled time”.



However, Faulkner teaches in [0005] the conference system is configured to receive, from a client computing device, request(s) to engage with live content associated with multiple conference sessions concurrently. That is, a user can join live viewings of multiple conference sessions at the same time or close to the same time, or the user can join a live viewing of a first conference session and, at a later time, before the live viewing of the first conference session has ended, join a live viewing of another conference session. Note that the Examiner interpreting “the second conference call scheduled at a second scheduled time later” to read as close to the same time which means later.  

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the feature of establishing first and second conference according to the time scheduled, as taught by Faulkner, in order to conduct smooth and efficient conference session  to participant. 

Claims 7-8 and 16-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PAT # 8,811,962 B1) in view of Segal (Pub.No.: 2019/0020853 A1) and further in view of Webster et al. (US PAR # 9,762,735 B1).

Claims 7 and 16 recite “further comprising: prior to establishing the first communication link with the conference platform:

comparing, by the conferencing device, the information associated with the first conference call with the reference information stored at the database; and
identifying, by the conferencing device, a first reference information matching the information associated with the first conference call”.

Neither Smith nor Segal alone or in combination specifically teach the limitations of claims 7 and 16. However Webster teaches unique identifier that is assigned to the conferencing device and identifying the conference as discussed below:

For claims 7 and 16 “prior to establishing the first communication link with the conference platform:
accessing, by the conferencing device, a database storing reference information associated with a location assigned to the conferencing device for the predetermined time period (the claimed “reference information” reads on the unique identifier 103 as discussed in col. 3, lines 11-32, which is stored in data store 110, see col. 3, lines 35-36);
comparing, by the conferencing device, the information associated with the first conference call with the reference information stored at the database (see col. 5, lines 1-11); and
identifying, by the conferencing device, a first reference information matching the information associated with the first conference call (see col. 5, lines 1-11).



Neither Smith nor Segal alone or in combination specifically teach the limitations of claims 8 and 17. However Webster teaches utilizing biometric data obtained from conferees requesting direct admission to a given conference call, see col. 12, lines 21-25, see rejection below:

Regarding claims 8 and 17, the combination of Smith, Segal and Webster teaches  
receiving, by the conferencing device, biometric data of the user; prior to establishing the first communication link with the conference platform (this reads on the biometric data obtained from conferees requesting direct admission to a given conference call, see col. 12, lines 21-25):
accessing, by the conferencing device, a database storing reference information associated with a location assigned to the conferencing device for the predetermined time period (the claimed “reference information” reads on the unique identifier 103 as discussed in col. 3, lines 11-32, which is stored in data store 110, see col. 3, lines 35-36);
comparing, by the conferencing device, the biometric data of the user with the reference information stored at the database (see col. 5, lines 1-11); and


	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the feature of utilizing biometric data, as taught by Webster, into the combination of Smith and Segal in order to identify and authenticate conferees attending a given conference call 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652